Per Curiam : This is an appeal from a judgment rendered in the municipal court of Chicago against appellant for $14,130.78. The trial judge certified that the rights of the respective parties depended upon the validity of a municipal ordinance and the public interests required that the appeal should be taken directly to this court. The city of Chicago, September 23, 1907, passed an ordinance requiring the appellant and the Chicago and Alton Railway Company to re-pave the roadway leading to the Harrison street viaduct, between Clinton and Canal streets, with granite blocks, and providing that' on their refusal'to do so the commissioner of public works should make the repairs needed and charge the same to said companies. Appellant refused to do its part of the work in question and the city re-paved the viaduct, and by this action seeks to collect the part of the cost the ordinance required should be paid by appellant. Harrison street runs east and west. The record shows that from South Clinton street to South Canal street, on West Harrison street, the surface of the latter street ascends slightly to the viaduct over said railways, and that said ascent is a solid embankment, on which is constructed the pavement of the roadway, which is curbed, graded and paved and has sidewalks, and the adjacent property abuts thereon the same as it does on an ordinary street, the only difference between the portion of Harrison street between Clinton and Canal streets and the rest of Harrison street being the slight grade or ascent. The questions of law in this case are identical with those in City of Chicago v. Pittsburgh, Ft. Wayne and Chicago Railway Co. 247 Ill. 319. The conclusions there reached must control here. For the reasons stated in that opinion the judgment .of the municipal court must be reversed. Judgment reversed.